Hill, C. J. Gallaher was convicted of knowingly receiving stolen property. Without going into the evidence, it is sufficient to say that it was ample to sustain the verdict. Errors are assigned in the instructions, but the court fails to find any departure from established precedents. Gallaher purchased the propeiW at night for a greatly reduced price of one Reed, who has pleaded guilty to stealing it. The property (ten sacks of sugar) was placed in stock in the store of Cunningham & Gallaher. Two witnesses for the State testified that Samuel Gallaher, father of the appellant, stated that the appellant was a member of the firm of Cunningham & Gallaher. Cunningham, the other member of the firm, also a State’s witness, testified that Samuel Gallaher, and not the appellant, was the member of‘the firm. The appellant claims that he was surprised at the evidence to the effect that he was a .member of the firm, and asked a postponement of the cause to enable him to get his father from an adjoining county as a witness to contradict these statements. The court refused the postponement. This is a matter in the sound judicial discretion of the trial judge, and for which a reversal can only be had when it appears that there is an arbitrary abuse of discretion. Such is not the case here. The appellant had the benefit of his own testimony and the other member of the firm, and the latter accredited by the State as her own witness, and his father’s testimony would have been merely cumulative. The testimony did not go to the gist of the case; the appellant, according to his own statement, managed and controlled the business for his father; and as hiis interest in the store, and consequently the purchase of goods therefor, only went to furnish a possible motive, it can not be said that his interest as manager and representative of his father was much less than as partner. The issue of fact was an unimportant one, and ■ the action of the cohrt was not arbitrary in refusing a continuance to enable appellant to fortify his other evidence. Error is assigned to the court refusing this (the 12th) instruction: “I charge you that if you find from the evidence that the defendant, Hugh Gallaher, was not a partner in the firm of Gallaher & Cunningham, and had no finahcial interest in their business, then the jury would be authorized to consider this fact, together with all the other evidence and circumstances testified to and before you in evidence, as tending to prove whether or not the defendant received the sugar alleged to have been received, if you find he received it, knowing it to be stolen property at the time it was received.” This instruction was properly refused. Appellant admitted receiving and purchasing the goods, and the inquiry was as to his guilty knowledge, whereas this instruction sought to have considered his interest in the business as evidence tending to prove whether he had received it. If it had been drawn to have pointed out this lack of interest indicating a dearth of motive for purchasing with guilty knowledge, it might well have been given, and probably would have been; still the point was not important, as before stated, and could have had little, if any, bearing upon the question of appellant’s guilt, which was fairly submitted to the jury on abundant evidence. Questions as to the admissibility of evidence are discussed; but, as they were not raised in the motion for new trial, they were waived. The judgment is affirmed.